Order issued June 16, 2005

 

 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00321-CV
____________

IN RE STEPHEN J. FORD, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Stephen R. Ford, has filed a petition for a writ of mandamus
complaining of the trial court’s February 11, 2005, order appointing a dependent
administrator of the Estate of Dorothy Dukes Ford.

 
          We deny the petition for writ of mandamus. 
                                                   PER CURIAM
Panel consists of Justices Nuchia, Keyes and Bland.